                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


LEN GAMBOA, et al.,

                    Plaintiffs,               CASE NO. 18-10106
                                              HON. DENISE PAGE HOOD
v.

FORD MOTOR COMPANY,
ROBERT BOSCH GMBH,
ROBERT BOSCH LLC,

                    Defendants.
                                              /

ORDER GRANTING PLAINTIFFS’ MOTION FOR THE APPOINTMENT
  OF INTERIM CLASS COUNSEL [#27], DENYING DEFENDANTS’
   MOTIONS TO DISMISS [#28; #29], GRANTING DEFENDANTS’
MOTIONS TO CONSOLIDATE CASES [#39; #46], AND SETTING DATES


    I.   BACKGROUND

     A. Procedural Background
         On January 10, 2018, Plaintiffs Len Gamboa, Jeff Retmier, Nikiah Nudell,

David Bates, Pete Petersen, and William Sparks, individually, and on behalf of all

other similarly situated individuals (collectively, “Plaintiffs” or the “Gamboa

Plaintiffs”), commenced this action (the “Gamboa Action”) against Defendants

Ford Motor Company (“Ford”), Robert Bosch GmbH (“Bosch GmbH”), and

Robert Bosch LLC (“Bosch LLC”) (collectively, “Defendants”).          (Doc # 1)

                                         1

Plaintiffs allege that Defendants unlawfully manufactured and sold defective

vehicles that had defective emissions controls in violation of: the Racketeer

Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1962(c), (d)

(Count 1); and various state consumer protection statutes (Counts 2-57). (Id.)


              On April 6, 2018, Plaintiffs James Ruston, Vic Sparano, Andreas Alsdorf,

Jeffrey Martin, Ken Ryan, Christopher Dieterick, Johnny Tolly, Kohen Marzolf,

and Bruce Szepelak, individually, and on behalf of all other similarly situated

individuals filed a Complaint (the “Ruston Action”)1 against all Defendants from

the Gamboa Action. These plaintiffs are represented by the same attorneys who

represented the Gamboa Plaintiffs.                              The same attorneys who represented

Defendants in the Gamboa Action are representing Defendants in the Ruston

Action. In the Ruston Action, the plaintiffs allege that in connection with Ford’s

vehicles, Defendants were in violation of: RICO (Count 1); and various state

consumer protection statutes (Counts 2-63).


              On April 20, 2018, Plaintiffs Glenn Goodroad, Jr., Richard Castro, Alan

Flanders, Edward Hatten, Michael King, William McKnight, Luther “Ed” Palmer,

Don Recker, Ivan Tellez, Brian Urban, Christina Bouyea, Value Additives LLC,

and Michael Wilson, individually, and on behalf of all other similarly situated



1
    Ruston et al. v. Ford Motor Company et al., Case No. 2:18-cv-11108.
                                                               2

individuals filed a Complaint (the “Goodroad Action”)2 against all Defendants

from the Gamboa Action as well as James Hackett (“Hackett”), Mark Fields

(“Fields”), and Volkmar Denner in the United States District Court, Northern

District of California. Attorneys Elizabeth J. Cabraser, David Stellings, Gretchen

Freeman Cappio, Jason Henry Alperstein, Lynn L. Sarko, and Paul Jeffrey Geller

represent the plaintiffs. Ford is represented by Attorneys Jeffrey M. Yeatman, Joel

A. Dewey (“Dewey”) , Stephanie A. Douglas, and Susan M. McKeever. Attorney

Dewey represents Hackett and Fields. Attorney Matthew D. Slater represents

Bosch GmbH and Bosch LLC in the Goodroad Action. In the Goodroad Action,

the plaintiffs allege that in connection with Ford’s vehicles, the defendants were in

violation of: RICO (Count 1); and fraud by concealment (Count 2).


              On June 14, 2018, the plaintiffs and defendants in the Goodroad Action

agreed to stipulate to a transfer of the case to the Eastern District of Michigan.

When the parties agreed to this stipulation, they both expressed that once their case

was transferred, they would work with the plaintiffs from the Gamboa and Ruston

Actions to file a consolidated amended complaint in the Eastern District of

Michigan. (Doc # 39-2) On June 14, 2018, the Honorable Beth Labson Freeman

signed a Stipulation and Order to Transfer the Class Action Complaint Pursuant to



2
    Goodroad, Jr. et al. v. Ford Motor Company et al., Case No. 5:18-cv-02403.


                                                               3

28 U.S.C. § 1404(a). On June 15, 2018, the Goodroad case was transferred from

the Northern District of California to the Eastern District of Michigan.3


              On July 31, 2018, Dina Badagliacco (“Badagliacco”) individually, and on

behalf of all other similarly situated individuals filed a Complaint (the

“Badagliacco Action”)4 against all Defendants from the Gamboa Action.

Attorneys Sharon S. Almonrode, Melvin B. Hollowell, and E. Powell Miller

represent Badagliacco. The same attorneys who represented Defendants in the

Gamboa Action are representing Defendants in the Badagliacco Action. In the

Badagliacco Action, Badagliacco alleges that in connection with Ford’s vehicles,

Defendants were in violation of: RICO (Count 1); New Jersey’s Consumer Fraud

Act (Count 2); and fraud by concealment under New Jersey common law (Count

3).


              On April 9, 2018, Gamboa Plaintiffs filed a Motion for the Appointment of

Interim Class Counsel. (Doc # 27) Defendants filed their Response to this Motion

on April 23, 2018. (Doc # 31) On April 27, 2018, Gamboa Plaintiffs filed their

Reply. (Doc # 33)





3
    Goodroad, Jr. et al. v. Ford Motor Company et al., Case No. 2:18-cv-11900.
4
    Badagliacco v. Ford Motor Company et al., Case No. 2:18-cv-12379.
                                                               4

      On April 9, 2018, Ford filed a Motion to Dismiss Gamboa Plaintiffs’

Complaint. (Doc # 28) Gamboa Plaintiffs filed their Response to this Motion on

June 15, 2018. (Doc # 35) On July 18, 2018, Ford filed its Reply. (Doc # 42)


      On April 9, 2018, Bosch LLC filed a Motion to Dismiss Gamboa Plaintiffs’

Complaint. (Doc # 29) Gamboa Plaintiffs filed their Response to this Motion on

June 15, 2018. (Doc # 34) On July 18, 2018, Bosch LLC filed its Reply. (Doc #

43)


      On July 9, 2018, Defendants filed a Motion to Consolidate Cases. (Doc #

39) Gamboa Plaintiffs filed their Response to this Motion on July 23, 2018. (Doc

# 44) On July 30, 2018, Defendants filed their Reply. (Doc # 45)


      On August 17, 2018, Ford filed a second Motion to Consolidate Cases.

(Doc # 46) Plaintiffs have not responded to this Motion.


      These five Motions are currently before the Court. A hearing on these five

Motions was held on September 17, 2018.


    B. Factual Background

      Plaintiffs are suing Ford, Bosch GmbH, and Bosch LLC for allegedly selling

vehicles that were not sold to consumers as advertised. (Doc # 1) According to

Plaintiffs, Ford made several claims to consumers regarding its Ford F-250 and F-

350 “Super Duty” vehicles that were untrue, including that its: (1) 6.7-liter Power

                                         5

Stroke Diesel is the “Cleanest Super Diesel Ever”; (2) proven technology and

innovative strategies were used to meet the latest federal emissions standards; (3)

vehicles reduced nitrogen oxide (“NOx”) by 80% over previous models; and (4)

vehicles were “best-in-class” with respect to fuel economy and that they were the

most tested Power Stroke diesel engines ever. (Id. at 9.) Plaintiffs contend that

scientifically valid emissions testing revealed that Ford’s Super Duty vehicles emit

levels of NOx that are many times higher than: (1) its gasoline counterparts; (2)

what a reasonable consumer would expect; (3) what Ford had advertised; (4) the

Environmental Protection Agency’s (“EPA”) maximum standards; and (5) the

levels set for the vehicles to obtain a certificate of compliance, which allows them

to be sold in the United States. (Id.) Plaintiffs state in their Complaint that

exposure to the pollutants from NOx has been linked with “serious respiratory

illnesses and premature death due to respiratory-related or cardiovascular-related

effects.” (Id. at 12.)


       Plaintiffs’ claims are based on the fact that they believe that “Ford’s top

selling Super Duty vehicles often emit far more pollution on the road than in the

emissions-certification testing environment.” (Id. at 10.) Plaintiffs argue that

Ford’s vehicles employ “defeat devices” to turn down emissions controls when the

vehicles sense that they are not in the certification test cycle. (Id.) According to

Plaintiffs, Ford benefits by using defeat devices because they allow Ford to reverse

                                         6

the traditional order of the exhaust treatment components and put the selective

catalytic reduction in front of the diesel particulate filter. (Id. at 11.) Plaintiffs

state that in modern vehicles with electronic engine controls, defeat devices are

almost always activated by illegal software in each vehicle’s engine control

module. (Id.) Plaintiffs contend that these defeat devices give Ford the ability to

obtain and market higher power and fuel efficiency from its engines while still

passing cold-start emissions certifications tests. (Id.)


       Plaintiffs argue that Ford’s representations are “deceptive and false” and

should cause Ford to be held legally responsible for selling their vehicles while

omitting information that would be material to a reasonable consumer. (Id. at 16.)

It is Plaintiffs’ contention that Ford had a duty to disclose that in real-world driving

conditions, Ford’s vehicles could “only achieve high fuel economy, power, and

durability by reducing emission controls in order to spew NOx into the air.” (Id. at

18.)   Plaintiffs further contend that Ford was responsible for disclosing to

consumers that their vehicles may be “clean” diesels in certain circumstances, but

are “dirty” diesels under common driving conditions. (Id.)


       Plaintiffs bring their present lawsuit forward against the named Defendants

because they believe that they are all responsible for the harms associated with

Ford’s alleged misrepresentations.      While these are Ford’s vehicles, Plaintiffs

name Bosch GmbH and Bosch LLC as defendants because Plaintiffs allege that
                                           7

they were active and knowing participants in Ford’s scheme.                (Id. at 18-19.)

Plaintiffs claim that Bosch GmbH and Bosch LLC developed, manufactured, and

tested electronic diesel controls that allowed Ford to implement the defeat devices.

(Id.)


          Plaintiffs bring this action individually, but also on behalf of all other current

and former owners or lessees of the vehicles. (Id. at 19.) Plaintiffs are seeking

damages, injunctive relief, and equitable relief for Defendants’ alleged misconduct

related to the design, manufacture, marketing, sale, and leasing of the vehicles.

(Id.)


    II.   MOTION TO CONSOLIDATE CASES

      A. Standard of Review
          Rule 42(a)(2) provides that a court may consolidate actions involving “a

common question of law or fact.” Fed. R. Civ. P. 42(a)(1); Cantrell v. GAF Corp.,

999 F.2d 1007, 1011 (6th Cir. 1993).                The objective of consolidation is to

administer the court’s business with expedition and economy while providing

justice to the parties. Advey v. Celotex Corp., 962 F.2d 1177, 1181 (6th Cir. 1992).

Consolidation of separate actions does not merge the independent actions into one

suit.      Id. at 1180.      The party seeking consolidation bears the burden of

demonstrating the commonality of law, facts or both in cases sought to be

combined. Young v. Hamrick, 2008 WL 2338606 at *4 (E.D. Mich. 2008). Once

                                               8

the threshold requirement of establishing a common question of law or fact is met,

the decision to consolidate rests in the sound discretion of the district court.

Stemler v. Burke, 344 F.2d 393, 396 (6th Cir. 1965). The court weighs the interests

of judicial economy against the potential for new delays, expense, confusion, or

prejudice. Banacki v. OneWest Bank, FSB, 276 F.R.D. 567, 571 (E.D. Mich.

2011). Considerations of convenience and economy must yield to a paramount

concern for a fair and impartial trial. Id. at 572. Consolidation is not justified or

required simply because the actions include a common question of fact or law. Id.

When cases involve some common issues but individual issues predominate,

consolidation should be denied. Id.


      The trial court must consider whether the specific risks of prejudice and

possible confusion are overborne by the risk of inconsistent adjudications of

common factual and legal issues, the burden on the parties, witnesses and available

judicial resources posed by multiple lawsuits, the length of time required to

conclude multiple suits as against a single one, and the relative expense to all

concerned of the single-trial, multiple-trial alternatives. Cantrell, 999 F.2d at 1011

(citations omitted). “Care must be taken that consolidation does not result in

unavoidable prejudice or unfair advantage.” Id. Even though conservation of

judicial resources is a laudable goal, if the savings to the judicial system are slight,

the risk of prejudice to a party must be viewed with even greater scrutiny. Id.

                                           9

    B. Whether Plaintiffs Have Sufficiently Demonstrated That They Will be
       Prejudiced if the Four Actions are Consolidated
      Defendants request that the Ruston, Goodroad, and Badagliacco Actions be

consolidated with the Gamboa Action under Federal Rule of Civil Procedure 42.

(Doc # 39; Doc # 46) The Court finds that Defendants have demonstrated that it is

necessary to consolidate these four actions. First, Defendants have adequately

satisfied their requirement of demonstrating that the four actions share common

questions of law and fact. In the four actions, the Gamboa, Ruston, Goodroad, and

Badagliacco Plaintiffs allege that Ford was dishonest with regard to the claims that

were made about its vehicles that are equipped with 6.7-liter Power Stroke diesel

engines.   All of the plaintiffs similarly contend that because of these alleged

misrepresentations, Ford violated RICO and various consumer protection state

statutes. All of the plaintiffs argue that they have been harmed by Ford in the same

manner, and request the same relief. Commonality of law and facts exist.

      The Court has a legitimate interest in judicial economy here that is not

outweighed by potential prejudice. In Plaintiffs’ Response, their only substantial

argument raised demonstrating prejudice is insufficient. Plaintiffs argue that they

would be unfairly prejudiced by consolidation because it would unfairly give

Defendants the opportunity to revise their previously submitted motions to dismiss,

which they would then in theory offer this Court in response to a consolidated

complaint. (Doc # 44, Pg ID 1876-1877) Due to this “unfairness,” Plaintiffs

                                        10

request that this Court only consider consolidating these actions after ruling on the

Defendants’ pending motions to dismiss. (Id. at 1877.)

         The Court does not consider Defendants’ ability to potentially revise their

previous motions prejudicial enough to warrant denying Defendants’ Motions to

Consolidate Cases. If Defendants were to alter their motions to dismiss, Plaintiffs

will still be afforded with the chance to adequately respond to any such filings.

Plaintiffs have not shown prejudice that would result from the consolidation. For

the sake of efficiency, time, and resources, in this instance, it is in the interest of

judicial economy to consolidate the four actions.

III.     MOTION FOR THE APPOINTMENT OF INTERIM CLASS
         COUNSEL

       A. Standard of Review

         Federal Rule of Civil Procedure 23(g)(3) provides that “[t]he court may

designate interim counsel to act on behalf of the putative class before determining

whether to certify the action as a class action.”         Fed. R. Civ. P. 23(g)(3).

“[D]esignation of interim counsel clarifies responsibility for protecting the interests

of the class during precertification activities, such as making and responding to

motions, conducting any necessary discovery, moving for class certification, and

negotiating settlement.”       Manual for Complex Litigation (Fourth) § 21.11.

Designation of interim counsel is particularly appropriate when a number of



                                          11

lawyers have filed related “copycat” actions. Tolmasoff v. Gen. Motors, LLC, No.

16-11747, 2016 WL 3548219, at *9 (E.D. Mich. June 30, 2016).


      Courts have determined that the considerations set out in Rule 23(g)(1),

which govern the appointment of post-certification class counsel, are equally

applicable to a decision on whom to designate as interim class counsel. Id. (citing

In re Air Cargo Shipping Servs. Antitrust Litig., 240 F.R.D. 56, 57 (E.D.N.Y.

2006)).   In deciding whether to designate Plaintiff's counsel as interim class

counsel, courts consider: (1) the work counsel has done in identifying or

investigating potential claims in the action; (2) counsel's experience in handling

class actions, other complex litigation, and the types of claims asserted in the

action; (3) counsel's knowledge of the applicable law; and (4) the resources that

counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A). The

Court will also consider whether Plaintiff's counsel will “fairly and adequately

represent the interests of the [putative] class.” Fed. R. Civ. P. 23(g)(4).

    B. Whether it is Appropriate to Designate Interim Class Counsel

      Plaintiffs request that the Court appoint E. Powell Miller (“Miller”) of the

Miller Law Firm and Steve Berman (“Berman”) of the Hagens Berman Law Firm

as interim co-lead class counsel, and an interim executive committee consisting of

Miller, Berman, Christopher A. Seeger of the Seeger Weiss Law Firm, and James

Cecchi of the Carella Byrne Law Firm to assist them in this case. (Doc # 27, Pg ID

                                          12

1161) Plaintiffs state that appointment of class counsel is appropriate at this time

in order to define the roles and responsibilities of the different law firms presently

involved with this case and that are representing the individual plaintiffs. (Id.)

Plaintiffs have sufficiently demonstrated that each aforementioned attorney has

spent a significant amount of time and energy identifying and investigating

potential claims in the Gamboa Action. (Id. at 1162-1163.) In Plaintiffs’ Motion,

they thoroughly explain in detail that each aforementioned attorney has extensive

experience handling class actions and complex litigation, including automobile

defect cases. (Id.) Additionally, Plaintiffs believe that having four law firms lead

this litigation will ensure that there are sufficient resources available to handle this

high stakes action. (Doc # 27, Pg ID 1163)


         Defendants’ only argument in response to Plaintiffs’ Motion is that

Plaintiffs’ request is premature because “there are only two lawsuits in this Court,”

and therefore, there is no need to establish interim class counsel nor an interim

executive committee. (Doc # 31, Pg ID 1539-1540) This argument fails however

because at this point in the case, there are now four similar lawsuits before this

Court.     Defendants have not demonstrated that there is any reason to deny

Plaintiffs’ request to appoint both interim class counsel and an interim executive

committee to assist with the complexities involved in this case. The Court grants

Plaintiffs’ Motion.

                                          13

IV.           DEFENDANTS FORD MOTOR COMPANY AND ROBERT BOSCH
              LLC’S MOTIONS TO DISMISS5

       A. Standard of Review

              Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for a motion

to dismiss for failure to state a claim upon which relief can be granted. Fed. R.

Civ. P. 12(b)(6). This type of motion tests the legal sufficiency of the plaintiff’s

complaint. Davey v. Tomlinson, 627 F. Supp. 1458, 1463 (E.D. Mich. 1986).

When reviewing a motion to dismiss under Rule 12(b)(6), a court must “construe

the complaint in the light most favorable to the plaintiff, accept its allegations as

true, and draw all reasonable inferences in favor of the plaintiff.” Directv Inc. v.

Treesh, 487 F.3d 471, 476 (6th Cir. 2007). A court, however, need not accept as

true legal conclusions or unwarranted factual inferences.” Id. (quoting Gregory v.

Shelby Cnty., 220 F.3d 443, 446 (6th Cir. 2000)).                    “[L]egal conclusions

masquerading as factual allegations will not suffice.” Edison v. State of Tenn.

Dep’t of Children’s Servs., 510 F.3d 631, 634 (6th Cir. 2007).

              As the Supreme Court has explained, “a plaintiff’s obligation to provide the

‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do. Factual

allegations must be enough to raise a right to relief above the speculative level… .”

5
 Ford and Bosch LLC essentially make the same arguments in their Motions to Dismiss (Doc #
28; Doc # 29). In certain sections however, Bosch LLC makes separate arguments, and the
Court has addressed those accordingly.

                                                               14

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see

LULAC v. Bresdesen, 500 F.3d 523, 527 (6th Cir. 2007).         To survive dismissal,

the plaintiff must offer sufficient factual allegations to make the asserted claim

plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009). “A claim has

facial plausibility when the pleaded factual content allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” (Id.)

    B. Clean Air Act

      Ford alleges that all of Plaintiffs’ state law claims are expressly and

impliedly preempted by the Clean Air Act (“CAA”), 42 U.S.C. § 7543(a).


      “[Preemption] may be either expressed or implied, and ‘is compelled

whether Congress' command is explicitly stated in the statute's language or

implicitly contained in its structure and purpose.’ ” Gade v. Nat'l Solid Wastes

Mgmt. Ass'n, 505 U.S. 88, 98 (1992) (quoting Jones v. Rath Packing Co., 430 U.S.

519, 525 (1977)). In all preemption cases, and especially where “Congress has

‘legislated...in a field in which the States have traditionally occupied,’...[courts]

‘start with the assumption that the historic police powers of the States were not to

be superseded by the Federal Act unless that was the clear and manifest purpose of

Congress.’ ” Medtronic, Inc. v. Lohr, 518 U.S. 470, 485 (1996) (quoting Rice v.

Santa Fe Elevator Corp., 331 U.S. 218, 230 (1947)). “Environmental regulation is

a field that the states have traditionally occupied.” Merrick v. Diageo Americas

                                         15

Supply, Inc., 805 F.3d 685, 694 (6th Cir. 2015). The same is true of consumer

protection and advertising regulations. See In re Ford Fusion & C–Max Fuel

Econ. Litig., No. 13-MD-2450 KMK, 2015 WL 7018369, at *28 (S.D.N.Y. Nov.

12, 2015); Gilles v. Ford Motor Co., 24 F.Supp.3d 1039, 1047 (D. Colo. 2014).

Where the statute does not expressly preempt state law, preemption may be

implied. The Supreme Court has recognized:


      two types of implied preemption: field preemption, where the scheme
      of federal regulation is so pervasive as to make reasonable the
      inference that Congress left no room for the States to supplement it,
      and conflict preemption, where compliance with both federal and state
      regulations is a physical impossibility, or where state law stands as an
      obstacle to the accomplishment and execution of the full purposes and
      objectives of Congress.
Gade, 112 S.Ct. at 2389 (internal citations omitted).

      Ford’s preemption arguments are premised on Section 209 of the CAA.

That section, codified at 42 U.S.C. § 7543, reads as follows:

      No State or any political subdivision thereof shall adopt or attempt to
      enforce any standard relating to the control of emissions from new
      motor vehicles or new motor vehicle engines subject to this part. No
      State shall require certification, inspection, or any other approval
      relating to the control of emissions from any new motor vehicle or
      new motor vehicle engine as condition precedent to the initial retail
      sale, titling (if any), or registration of such motor vehicle, motor
      vehicle engine, or equipment.
42 U.S.C. § 7543(a).

      Section 7543 also specifies, that “[n]othing in this part shall preclude or

deny to any State or political subdivision thereof the right otherwise to control,

                                         16

regulate, or restrict the use, operation, or movement of registered or licensed motor

vehicles.” Id. at § 7543(d).

    1. Express Preemption

      Ford alleges that Section 209 of the CAA expressly preempts Plaintiffs’ state

law claims. According to Ford, since the Supreme Court recently decided that

there is no longer a presumption against preemption, this Court is required to

evaluate Plaintiffs’ claims based on the plain language of the CAA. See Puerto

Rico v. Franklin Cal. Tax-Free Tr., 136 S. Ct. 1938, 1946 (2016) (explaining that

any claim of preemption must be grounded in statutory language). The CAA

explicitly preempts “any standard relating to the control of emissions.” 42 U.S.C.

§ 7543(a).   Ford argues that Plaintiffs’ state law claims fall under this CAA

provision because they are filled with conclusions pertaining to Ford’s vehicles’

emission levels. Ford acknowledges that courts have held that plaintiffs’ claims

are not preempted by the CAA if plaintiffs do not attempt to enforce a numerical

standard. See, e.g., In re Duramax Diesel Litig., 298 F. Supp. 3d 1037, 1058-59

(E.D. Mich. 2018) (“Duramax”). However, Ford argues that these rulings are not

supported by the CAA’s text, and even if they are, Plaintiffs are attempting to

enforce a standard “based purely on numeric comparisons between Plaintiffs’ own

emissions measurements and federal standards.”




                                         17

      In response, Plaintiffs argue that the Supreme Court’s ruling in Franklin

California Tax-Free confirms that their state law claims are valid according to the

CAA’s plain language. Plaintiffs claim that they are not seeking to enforce any

numerical emissions levels, and state that their fraud-on-the-consumer claims only

seek to redress Ford’s deception.     Plaintiffs explain that the Supreme Court

construes the term “standard” narrowly, and only refers to “requirements such as

numerical emissions levels with which vehicles or engines must comply…or

emission-control technology with which they must be equipped.” Engine Mfrs.

Ass’n v. S. Coast Air Quality Mgmt. Dist., 541 U.S. 246, 253 (2004).


      Courts in this district have recently ruled on claims that are similar to the

Plaintiffs’. In Counts v. General Motors, LLC, 237 F. Supp. 3d 572 (E.D. Mich.

2017) (“Counts I”) and Duramax, courts held that the CAA does not preempt state-

law consumer fraud claims because they do not seek to set or enforce any

emissions standards or obligations. Counts I, 237 F. Supp. 3d at 591 (“Plaintiffs’

claims…focus on the deceit about compliance, rather than the need to enforce

compliance”) (internal quotation marks and citation omitted); Duramax, 298 F.

Supp. 3d at 1062 (“The gravamen of [plaintiffs’] state law claims is that they

purchased a vehicle which polluted at levels far greater than a reasonable consumer

would expect.”). While this Court is not bound by the rulings from Counts I and

Duramax, it does find those holdings to be persuasive. Ford has not attempted to

                                        18

distinguish Counts I and Duramax from this present case. Instead, Ford argues that

both the Counts I and Duramax courts reached decisions that were inconsistent

with the CAA. The Court agrees that Plaintiffs’ state law claims pertain to Ford’s

alleged fraudulent claims and not emissions standards.

      Ford also argues that Plaintiffs’ state law claims should be dismissed

because they are premised on the fact that Ford’s vehicles allegedly contain illegal

“defeat devices.” In Ford’s Motion, it mentions that in Counts I, the Court held

that when plaintiffs sue defendants for manufacturing a vehicle that emits an

excessive amount of NOx or particulate emissions in violation of EPA regulations,

or claim that vehicles are not equipped with properly functioning and federally

required emission-control technology, their claims are preempted by the CAA.

Ford goes on to recognize that in Counts I and Duramax, the Court found that

plaintiffs’ claims were not preempted because they did not attempt to define the

term “defeat device” using the EPA definition, and therefore, they did not

technically allege the existence of a defeat device. Ford argues that those holdings

do not apply in the present case.     Ford claims that Plaintiffs defined “defeat

device” using the exact wording of federal law, and do not make generalized

claims like plaintiffs did in Counts I and Duramax. Ford further claims that

Plaintiffs “cannot simultaneously base their claims on these federal predicates, and




                                        19

then disclaim them in favor of some theoretical parallel state standard in an attempt

to evade preemption.”

              Plaintiffs argue that their claims do not require proof that Ford used a

“defeat device” as defined by federal law, and state that they are not seeking to

replace existing EPA certification tests. Plaintiffs contend that their claims are

analogous to the plaintiffs’ claims from Counts I and Duramax because they are

similarly using the term “defeat device” as “shorthand to describe Ford’s bait and

switch by touting its intentionally defective technology.” Furthermore, Plaintiffs

have stated that in order to prove their fraud claims, they are not required to

demonstrate directly or indirectly that Ford committed fraud on the EPA by using a

defeat device. Plaintiffs believe that they can alternatively prove their fraud claims

by reference to what a reasonable consumer would have expected of the “clean”

vehicles without proof of Ford’s regulatory noncompliance.

                The Court agrees that Plaintiffs’ claims are not contingent on their ability to

prove that Ford used defeat devices in its vehicles. Although Ford correctly asserts

that this present case is dissimilar from Counts I and Duramax because Plaintiffs

define “defeat device” using the exact statutory language that Congress has used in

its definition,6 Ford fails to point out that even if Plaintiffs were no longer able to

refer to Ford’s alleged use of defeat devices, Plaintiffs could still succeed with


6
    Compare Doc # 1, Pg ID 11, 114, 121-122 with 40 C.F.R. § 86.1803-01.
                                                               20

their fraud claims. The true issue with regard to Plaintiffs’ fraud claims is whether

or not Ford materially deceived (under the various state laws) its consumers. The

Court finds that Plaintiffs have sufficiently stated a claim for fraud, under state

laws, without relying on Ford’s alleged use of defeat devices.

    2. Implied Preemption

      In addition to express preemption, Ford claims that Plaintiffs’ state law

claims are impliedly preempted. As explained previously, there are two types of

implied preemption. The first, field preemption, occurs where federal regulations

are so expansive that Congress has left no room for supplemental state regulation.

Defendants do not advance a field preemption argument. Field preemption is

inapplicable in this case because the CAA includes a “savings clause” wherein

Congress expressly confirms that states retain the ability to regulate “the use,

operation, or movement” of motor vehicles. § 7543(d). See also Geier v. Am.

Honda Motor Co., 529 U.S. 861, 868 (2000).

      The second kind of implied preemption that courts have recognized is

conflict preemption. Gade, 505 U.S. at 98. There are two types of conflict

preemption. First, conflict preemption exists when compliance with both federal

and state requirements is physically impossible. Id. Ford does not advance that

argument. Second, conflict preemption exists when state law would operate as an

obstacle to “the accomplishment and execution of the full purposes and objectives


                                         21

of Congress.” Id. (internal citations omitted). Ford argues that Plaintiffs' claims

represent an obstacle to Congress's purpose and objectives in enacting the CAA.

Specifically, Ford argues that if this Court grants Plaintiffs relief pursuant to its

state law claims, “[t]his would lead to confusion for consumers, place

manufacturers in impossible positions, and undermine the federal scheme and plan

for consistent information and testing relating to emissions for new automobiles.”

      Ford’s argument fails because it incorrectly addresses Plaintiffs’ state law

claims. The Court in Duramax said that in order for a car company to argue that

claims arising from state consumer protection statutes are impliedly preempted by

the CAA, a defendant would have to prove that Congress intended for the CAA to

regulate the scope of a vehicle manufacturer’s disclosure obligations to consumers.

Duramax, 298 F. Supp. 3d at 1064. Ford has not provided this Court with any

legal authority to support that position.      Plaintiffs’ state law claims are not

impliedly preempted by the CAA.

    C. Rule 9(b)

      Ford argues in its Motion that Plaintiffs’ state law claims do not comply

with Rule 9(b) because they do not adequately plead an actionable

misrepresentation or omission.

      Under Federal Rule of Civil Procedure 9(b), “[i]n alleging fraud or mistake,

a party must state with particularity the circumstances constituting fraud or


                                         22

mistake. Malice, intent, knowledge, and other conditions of a person's mind may

be alleged generally.” Fed. R. Civ. P. 9(b). The purpose of Rule 9(b) is to put

defendants on notice of the nature of the claim. See Williams v. Duke Energy Int'l,

Inc., 681 F.3d 788, 803 (6th Cir. 2012) (“[I]t is a principle of basic fairness that a

plaintiff should have an opportunity to flesh out her claim through evidence

unturned in discovery. Rule 9(b) does not require omniscience; rather the Rule

requires that the circumstances of the fraud be pled with enough specificity to put

defendants on notice as to the nature of the claim.” (internal citations omitted)).

“Although Rule 9(b) heightens the pleading standard, it always must be read

‘against the backdrop’ of Fed. R. Civ. P. 8, which aims simply to put a defendant

on notice of the claims against him so that he may reasonably respond [to] the

allegations in the complaint.” State Farm Mut. Auto. Ins. Co. v. Pointe Physical

Therapy, LLC, 107 F. Supp. 3d 772, 788 (E.D. Mich. 2015).

      The specificity required for allegations of affirmative misrepresentations is

necessarily different than the specificity required for allegations of fraudulent

omissions. Duramax, 298 F. Supp. 3d at 1055. “When it comes to claims of fraud

by omission or fraudulent concealment, the plaintiff faces a slightly more relaxed

pleading burden; the claim ‘can succeed without the same level of specificity

required by a normal fraud claim.’ ” Beck v. FCA US LLC, 273 F.Supp.3d 735,

751 (E.D. Mich. 2017) (quoting Baggett v. Hewlett–Packard Co., 582 F.Supp.2d


                                         23

1261, 1267 (C.D. Cal. 2007)). There is a disparate burden between the two types

of fraud because fraudulent acts occur at a specific time, but fraudulent omissions

occur over a period of time. Duramax, 298 F. Supp. 3d at 1055. While fraudulent

acts can be specifically described, fraudulent omissions are, by very definition,

more amorphous. Id.

      Even in the context of a fraudulent omission claim, Rule 9(b) requires a

plaintiff to set forth the “who, what, when, where, and how” of the alleged

omission. Republic Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d 239, 256 (6th

Cir. 2012). Plaintiffs must set forth: (1) precisely what was omitted; (2) who

should have made a representation; (3) the content of the alleged omission and the

manner in which the omission was misleading; and (4) what [defendant] obtained

as a consequence of the alleged fraud. Republic Bank & Tr. Co. v. Bear Stearns &

Co., 683 F.3d 239, 256 (6th Cir. 2012).


    1. Whether Plaintiffs Adequately Comply with Rule 9(b)

      Ford claims that Plaintiffs are in violation of Federal Rule of Civil Procedure

9(b) because no Plaintiff states with any specificity what deceptive statements they

were exposed to before purchasing their vehicles. Ford further argues that it did

not deceive Plaintiffs, and distinguished their claims from the claims made by the

plaintiffs in Counts I and Duramax. Specifically, Ford contends that in Counts I

and Duramax, General Motors was responsible for a “pervasive advertising

                                          24

campaign” that focused on the concept of “clean diesel” or “green”

“environmentally friendly trucks.” According to Ford, it only made the following

claims in its advertisements:

    x The 29-page 2011 brochure (Doc # 1, Ex. 6) twice refers to the
      “cleanest Super Duty diesel ever” – a comparative statement relative
      to Super Duty engines – but none of the individual Plaintiffs claim to
      have purchased a 2011 model year vehicle. And when discussing
      emissions, it measures Ford’s compliance strictly against government
      standards.

    x The 28-page 2012 brochure (Id. at Ex. 7.) refers to the subject
      vehicles as the “cleanest Super Duty diesel ever” on only one
      occasion, and again measures compliance strictly against government
      standards. The only individual Plaintiff who claims to have purchased
      a 2012 vehicle bought it used in 2015, and does not allege that he ever
      saw this brochure (much less this specific statement in this brochure)
      prior to his purchase.

    x The 30-page 2013 brochure (Id. at Ex. 8.) refers to the subject
      vehicles as the “cleanest Super Duty diesel ever” on one occasion and
      again measures compliance strictly against government standards. No
      individual Plaintiff claims to have purchased a 2013 model year
      vehicle.

    x The 24-page 2014 brochure (Id. at Ex. 9.) does not make any
      reference to the Super Duty as a “clean diesel” or “low emission”
      vehicle. One individual Plaintiff claims to have purchased a new
      2014 Super Duty vehicle. (Id.)

    x The 25-page 2015 brochure (Id.) does not refer to the Super Duty as
      being a “clean diesel” or “low emission” vehicle. It merely mentions
      that the vehicle’s new “high pressure fuel injectors achieve a more
      efficient, cleaner burn.”

    x   The 25-page 2016 brochure (Id. at Ex. 11.) does not refer to the Super
        Duty as a “clean diesel” or “low emission” vehicle. It merely
        mentions that the vehicle’s “best-in class” diesel fuel economy is
                                          25

       “maintained with the help of high-pressure fuel injectors that achieve
       a clean, efficient burn.”

    x The 31-page 2017 brochure (Id. at Ex. 12.) does not make any
      reference to the Super Duty as being a “clean diesel” or “low
      emission” vehicle. No individual Plaintiff claims to have purchased a
      2017 model year vehicle.

(Doc # 28, Pg ID 1455-1457) Ford argues that the term “cleanest Super Duty

diesel ever,” which the Plaintiffs state in their Complaint, was only used sparingly

between 2011 and 2013. Ford further argues that no plaintiff alleges that they

viewed any of the aforementioned product brochures, or relied upon any

advertisements before buying their vehicles.

       Plaintiffs argue that they satisfied Rule 9(b)’s standard that applies when

plaintiffs’ claims are based on fraudulent omissions because they identified the

“who, what, when, where, and how” of Ford’s alleged omissions and

misstatements. Plaintiffs claim that in their Complaint, they stated that:

       the “who” is defendants; the “what” is the identified Ford Super-Duty
       Truck models and the representations and omissions knowingly made
       by Ford; the “when” is prior to the sale or lease of the Affected
       Vehicles (including during the production years of the Affected
       Vehicles and during plaintiffs’ selection of their vehicles); the
       “where” is the various means through which defendants promoted the
       Affected Vehicles as identified in the Complaint, including through
       the dealerships where plaintiffs bought or leased their vehicles; the
       “how” is misrepresentations and omissions resulting in premium
       payments that would not have otherwise been made; and the “why” is
       “engine power” and “increased profits.”




                                          26

(Doc # 35, Pg ID 1725-1726) Plaintiffs contend that they are not obligated to

address their claims based on Ford’s fraudulent omissions with any additional

specificity, and claim that Ford has not identified any of their state law claims that

require a heightened standard that they are required to abide by. Plaintiffs also

rebut Ford’s reliance argument by arguing that reliance is not an element for many

of their state law claims, where, as here, the omission or misrepresentation is a

material part of an extensive campaign. Plaintiffs claim that they sufficiently

demonstrated that they bought Ford’s vehicles on the reasonable but mistaken

belief, due to Ford’s omission and concealment of material facts, that each vehicle

“was a ‘clean diesel’ and/or a ‘low emission diesel,’ complied with U.S. emissions

standards, was EPA-certified, and would retain all of its promised fuel economy

and performance throughout its useful life.”

        Plaintiffs’ state law claims have satisfied Federal Rule of Civil Procedure

9(b).    Plaintiffs have stated: (1) precisely what was omitted—material facts

regarding the vehicles’ engines; (2) who should have made a representation—Ford;

(3) the content of the alleged omission and the manner in which the omission was

misleading—the content being that the vehicles had clean diesel engines and low

emissions diesel engines, and the manner being that those claims were false; and

(4) what [defendant] obtained as a consequence of the alleged fraud—increased




                                         27

profits. Plaintiffs have sufficiently stated valid fraudulent omissions claims under

Rule 9(b).

    2. Whether Plaintiffs State Actionable Misrepresentations or Omissions

      a. Misrepresentations

      Ford argues that affirmative misrepresentation claims fail when they are

based on non-actionable puffery upon which no reasonable person would have

relied. Ford claims that the statements it made regarding its vehicles could not

have caused individuals to rely on those types of comments, and cannot form the

basis of a fraud action. Ford also argues that Plaintiffs did not state in their

Complaint what affirmative misrepresentations state the basis of their claims.

      Ford is correct in asserting that Plaintiffs’ misrepresentations are non-

actionable puffery. Courts in the Sixth Circuit have explained that statements of

cleanliness convey “inherently subjective” concepts and constitute non-actionable

opinions.    Seaton v. TripAdvisor LLC, 728 F.3d 592, 598 (6th Cir. 2013).

Additionally, promises of efficiency and reliability “cannot form the basis for a

fraud claim.” Ram Int'l Inc. v. ADT Sec. Servs., Inc., No. 11–10259, 2011 WL

5244936, at *6 (E.D. Mich. Nov. 3, 2011), aff'd, 555 Fed.Appx. 493 (6th Cir.

2014).   Courts are much more likely to find representations actionable when

assertions make specific representations, especially numerically quantifiable

representations. Counts I, 237 F. Supp. 3d at 597. However, representations that


                                         28

merely contain numbers are not necessarily enough to qualify as actionable

statements under a fraud theory. Id. Factors that generally demonstrate that a

numerical claim is actionable include: (1) if an advertisement expressly states that

the product was tested by the advertising company; and (2) if the advertisement

compares the product to a specific competitor by name.7 Id. (citing Southland Sod

Farms v. Stover Seed Co., 108 F.3d 1134, 1145 (9th Cir. 1997)).

              Here, the only advertisement that Plaintiffs allege contain anything related to

a specific, numerically quantifiable statement is found in paragraph 96 of the

Complaint. That advertisement states that “[Ford’s] cleanest super duty diesel ever

reduces nitrogen oxide (NOx) levels by more than 80% compared to last year.”

(Doc # 1, Pg ID 65) As the Counts I court stated, this type of a claim regarding

emissions, while a statistic, is not quantifiable by itself. Counts I, 237 F. Supp. 3d

at 597 (holding that an advertisement that stated that an engine generated at least

90% less NOx was non-actionable). Further, Ford does not specifically assert in its

advertisement that this claim was based on testing, and does not compare their

vehicles’ engines to any identifiable competitor’s product. Since all of the other

representations made by Ford are non-actionable, all of Ford’s alleged affirmative

misrepresentations amount to non-actionable puffery.

              b. Omissions


7
    This does not apply in actions involving the Lanham Act.
                                                               29

      Ford argues that Plaintiffs’ claims based on fraudulent omissions should be

dismissed because Plaintiffs have not proven that Ford had a duty to disclose any

alleged omitted information that was material. Ford alludes to the fact that the

information that it allegedly omitted was not material because a reasonable

consumer would not have behaved differently had the omitted information been

disclosed.   Additionally, Ford argues that even if it did withhold material

information from consumers, this material information only relates to EPA

regulations, and would be preempted. In Duramax, the Court rejected an argument

similar to Ford’s, but Ford attempts to distinguish Duramax from this case. Ford

argues that in Duramax, GM’s advertisements did not expressly reference EPA

regulations, but here, Ford explicitly references regulatory requirements in

connection with its cars’ emissions.    Further, Ford states that even if Ford’s

misrepresentations and omissions were material, Plaintiffs cannot demonstrate that

Ford had exclusive knowledge of these facts.

      Plaintiffs argue in response that their allegations are not limited to

statements concerning federal regulations. Plaintiffs also claim that if Ford had

disclosed any relevant information to consumers regarding the presence of defeat

devices or unlawful emissions levels to authorized Ford dealerships or to the

media, that information would have been passed on to consumers, and Plaintiffs

would have behaved differently. Plaintiffs also argue that Ford’s lack of exclusive


                                        30

knowledge argument is without merit because even if it were properly raised,

which Plaintiffs do not believe is the case, Ford did have “exclusive knowledge” of

the defeat devices due to their status as the manufacturer of the vehicles involved

in this case.

       The Court agrees that based on the court’s decision in Counts v. Gen.

Motors, LLC, No. 16-CV-12541, 2017 WL 1406938, at *4 (E.D. Mich. Apr. 20,

2017) (“Counts II”), Ford had a duty to disclose information about the defeat

devices that were installed in their vehicles because the omissions were material

and not necessarily connected to EPA regulations. In Counts II, GM argued that

because the plaintiffs’ fraudulent concealment claims were premised on GM

secretly using defeat devices in its vehicles, plaintiffs could not succeed with those

claims because they were inextricably tied to EPA regulations, and so, even if they

were material, they would be preempted by federal law. Counts II, 2017 WL

1406938, at *3-4. The Counts II court ruled that although it would be relevant to

the plaintiffs’ claims to prove that the vehicles they bought contained defeat

devices as defined by federal law, they could prevail without demonstrating that

GM did not comply with EPA regulations because they were attempting to hold

GM liable for concealing material facts, specifically the non-functionality of

certain technology within the vehicles. Id. at 4 The Counts II court explained that

if GM’s argument was to be accepted, “consumers would be unable to hold vehicle


                                         31

manufacturers liable for any intentionally defective technology, if the technology

also impacted or concealed the vehicle's emissions levels.” Id.

      Our case is analogous to Counts II.       Throughout Plaintiffs’ Complaint,

several Plaintiffs mention that if Ford did not omit information regarding its

vehicles’ fuel economy, performance, and emissions, they would either not have

purchased their vehicles or paid less money for them.        Since Ford’s alleged

fraudulent omissions are material (because these plaintiffs would have behaved

differently) and not all connected to EPA regulations (and therefore not preempted

by federal law), Ford’s argument with regard to materiality fails at this time.

Furthermore, Ford’s argument pertaining to it lacking exclusive knowledge of

defeat devices also fails. Ford was the company responsible for manufacturing its

vehicles, and it would be difficult to argue that it was unaware of any defeat

devices in their automobiles. See Counts I, 237 F. Supp. 3d at 600 (ruling that it

would be impossible for GM to be unaware about defeat devices in its vehicles

because they were in a “superior position to know” about their existence).

    D. RICO

      RICO establishes bases for both criminal and civil suits. A RICO civil suit

may be brought by “[a]ny person injured in his business or property by reason of a

violation of section 1962 of this chapter.” 18 U.S.C. § 1964(c). Section 1962

provides that: “It shall be unlawful for any person employed by or associated with


                                        32

any enterprise engaged in, or the activities of which affect, interstate or foreign

commerce, to conduct or participate, directly or indirectly, in the conduct of such

enterprise's affairs through a pattern of racketeering activity or collection of

unlawful debt.” Id. at § 1962(c). In other words, a party advancing a civil RICO

claim must establish their right to sue and then further allege the following

elements: “(1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering

activity.” Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 404 (6th

Cir. 2012) (quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496, 105 S.Ct.

3275, 87 L.Ed.2d 346 (1985)).


      1. Standing

      Plaintiffs may assert a RICO claim only if they can identify an injury to their

“business or property by reason of a violation of section 1962.” 18 U.S.C. §

1964(c).   In so limiting the scope of RICO standing, Congress exhibited an

intention to exclude “personal injury—that is, an injury ‘to a person, such as a

broken bone, a cut, or a bruise’ or a ‘bodily injury.’” Jackson v. Sedgwick Claims

Mgmt. Servs., Inc., 731 F.3d 556, 564 (6th Cir. 2013) (quoting Black's Law

Dictionary 857 (9th ed. 2009)). Similarly, a RICO injury must be concrete, not

intangible or speculative. See Saro v. Brown, 11 Fed.Appx. 387, 389 (6th Cir.

2001). See also Fleischhauer v. Feltner, 879 F.2d 1290, 1299 (6th Cir. 1989)

(explaining that RICO plaintiffs must identify a “reasonable and principled basis of

                                         33

recovery” which is “not based upon mere speculation and surmise”); Short v.

Janssen Pharm., Inc., No. 1:14-CV-1025, 2015 WL 2201713, at *3 (W.D. Mich.

May 11, 2015) (“Short must, at a minimum, show some direct, pecuniary injury to

his own pocket that is unrelated to the claimed personal injury.”).

      In Reiter v. Sonotone Corp., the Supreme Court interpreted § 4 of the

Clayton Act, which authorizes “[a]ny person who shall be injured in his business

or property” by reason of an antitrust law violation to bring suit. 442 U.S. 330,

337 (1979). The Supreme Court held that “where petitioner alleges a wrongful

deprivation of her money because the price of the hearing aid she bought was

artificially inflated by reason of respondents' anticompetitive conduct, she has

alleged an injury in her ‘property’ under § 4.” Id. at 342. That holding did not

involve the RICO statute, but the Sixth Circuit has held that “Reiter's common-

sense observation about § 4 applies with equal logical force to § 1964(c).”

Jackson, 731 F.3d at 564.

      Ford argues that Plaintiffs lack the standing necessary to bring a RICO

action against it because Plaintiffs do not prove that they were “injured in [their]

business or property by reason of a violation of 18 U.S.C. § 1964(c).” Ford argues

that Plaintiffs’ injuries are speculative. Ford claims that Plaintiffs’ RICO claim

should be dismissed in its entirety because their “premium price” theory fails.

According to Ford, under RICO, it is not enough for Plaintiffs to allege in a


                                         34

conclusory manner that they have cognizable injuries due to paying a “premium

price” of approximately $8,400 for their vehicles based on false promises of

“power, performance, fuel economy, and environment friendliness.”                Ford

contends that Plaintiffs have not articulated how, in a quantifiable manner, they did

not get the benefit of their bargain.

      Plaintiffs respond by stating that they do not lack standing because their

claim is in fact cognizable under RICO. Plaintiffs argue that their cognizable

injury derives from the fact that they overpaid for their vehicles considering that

their vehicles were not sold to them as promised. (Doc # 34, Pg ID 1652-1658)

Plaintiffs argue that this court should reach the same conclusion that the Court did

in In re Chrysler-Dodge-Jeep EcoDiesel Litig., 295 F. Supp. 3d 927 (N.D. Cal.

2018) (“EcoDiesel”) with regard to the plausibility of their overpayment injury

argument. Plaintiffs assert that in EcoDiesel, the Court held that the plaintiffs were

allowed to use overpayment as a cognizable RICO injury while claiming that their

vehicles “could not achieve the advertised towing power, performance, and/or fuel

economy without cheating emissions tests.” EcoDiesel, 295 F. Supp. 3d at 946.

      Courts have held that there is a distinction between damages theories where

the (ascertainable and reasonably quantifiable) overpayment occurred at the time

of injury and speculative damages theories which are contingent on some future

event, lost profit, or unanticipated future expense. Duramax, 298 F. Supp. 3d at


                                         35

1070–71.    Therefore, a RICO plaintiff may recover for money invested on the

basis of misrepresentations, but not for loss of the profits, which the plaintiffs

expected to receive from that investment. See Fleischhauer, 879 F.2d at 1300.

Likewise, a RICO plaintiff may recover for overpayment when they buy a used car

after being told it was new, see Bailey v. Atl. Auto. Corp., 992 F. Supp. 2d 560, 579

(D. Md. 2014), but may not recover for overpayment simply because the tires they

purchased may be defective, see In re Bridgestone/Firestone, Inc. Tires Prod. Liab.

Litig.155 F.Supp.2d at 1095 (S.D. Ind. 2001), rev'd on other grounds In re

Bridgestone/Firestone, Inc., 288 F.3d 1012 (7th Cir. 2002). A RICO plaintiff may

recover money paid pursuant to insurance policies that plaintiffs chose because

“the defendants falsely represented that the potential investors could completely

avoid payment of any future federal income taxes,” see Hofstetter v. Fletcher, 860

F.2d 1079, 1988 WL 107371, at *6 (6th Cir. 1988), but cannot recover for loans

granted to debtors based upon misrepresentations by the debtors because the

plaintiffs would suffer damages only if the debtors defaulted (and because the

amount of damages was speculative until the creditor's bargained for remedies

were exhausted), see First Nationwide Bank v. Gelt Funding Corp., 27 F.3d 763,

768 (2d Cir. 1994).

      Here, Plaintiffs allege that they overpaid for their vehicles based on Ford’s

alleged omissions.      Plaintiffs claim that if not for learning of Ford’s


                                         36

misrepresentations, without knowing what information was omitted (that pollutants

were only reduced during testing), they would not have purchased Ford’s

automobiles. Under Duramax, Plaintiffs’ claims are premised on overpayment that

occurred at the time of their injuries and are not speculative. Plaintiffs have

adequately alleged that they have cognizable injuries, and therefore standing.

      2. Prima Facie Elements of a RICO Violation

      As indicated above, plaintiffs alleging that RICO has been violated are

required to plead the essential elements of a violation, including: “(1) conduct (2)

of an enterprise (3) through a pattern (4) of racketeering activity.” Heinrich, 668

F.3d at 404 (6th Cir. 2012) (citations omitted). Ford asserts that Plaintiffs have not

met two of these essential elements: (1) the existence of an enterprise; and (2) the

required predicate acts.

         a. RICO “Enterprise”

      Ford alleges that Plaintiffs are not considered a legal racketeering

“enterprise” under RICO.       Ford argues that Plaintiffs only offer conclusory

allegations suggesting that Ford and Bosch GmbH and Bosch LLC (“Bosch

Defendants”) constituted an enterprise. Ford claims that RICO does not apply to

acts of separate businesses in pursuit of their ordinary business activities, even if

those activities cross the line into predicate acts under the statute. Ford further

argues that because Ford and Bosch Defendants came together for legitimate


                                         37

purposes (engaging in a manufacturer-supplier relationship), in the ordinary course

of business, no RICO enterprise existed as a matter of law.

      Plaintiffs argue that Ford cannot escape liability for its fraudulent activity

solely by claiming that it engaged in a legitimate activity. Plaintiffs assert that

even if any legitimate activity excuse were plausible, the purpose of an alleged

enterprise’s activity is a question for the jury, and not a question to be resolved at

this stage. Plaintiffs assert that Ford’s arguments are only based on non-binding

and distinguishable precedent.

      In order to state a RICO claim, plaintiffs must plausibly allege the existence

of an enterprise engaged in a pattern of racketeering activity. 18 U.S.C. § 1962(c).

But, the definition of “enterprise” for RICO purposes is exceedingly “broad.”

Boyle v. United States, 556 U.S. 938, 944 (2009). The statute defines “enterprise”

as “any individual, partnership, corporation, association, or other legal entity, and

any union or group of individuals associated in fact although not a legal entity.”

18 U.S.C. § 1961(4). “On its face, the definition appears to include both legitimate

and illegitimate enterprises within its scope; it no more excludes criminal

enterprises than it does legitimate ones.” United States v. Turkette, 452 U.S. 576,

580–81 (1981). A RICO association-in-fact “must have at least three structural

features: a purpose, relationships among those associated with the enterprise, and




                                         38

longevity sufficient to permit these associates to pursue the enterprise's purpose.”

Boyle, 556 U.S. at 946.

      Case law demonstrates that it is irrelevant whether or not Ford and Bosch

Defendants engaged in legitimate activity.     A review of Plaintiffs’ Complaint

shows that all three of the structural features required for a RICO association-in-

fact have been alleged: (1) the purpose of the relationship between Ford and Bosch

Defendants was to engage in business to manufacture vehicles; (2) the relationship

between the parties has been well-documented; and (3) the parties have been in

business together for at least ten years. (Doc # 1, Pg ID 34) Plaintiffs have

sufficiently alleged a racketeering “enterprise” between Ford and Bosch

Defendants for purposes of Plaintiffs’ RICO claim.

         b. Mail and Wire Fraud

      Ford argues that this Court should dismiss Plaintiffs’ RICO claim for failure

to sufficiently plead predicate acts of mail or wire fraud for three reasons. First,

Ford claims that Plaintiffs’ claim is predicated on a preempted fraud-on the-

regulators theory. According to Ford, because Plaintiffs allege that Ford and

Bosch Defendants formed an enterprise for the express purpose of fraudulently

obtaining certificates of conformity (“COC”) from the EPA in order to sell

vehicles, this constitutes an attempt to privately enforce the CAA, and is

preempted and within exclusive province of the EPA. Second, Ford asserts that


                                        39

Plaintiffs’ claim that are predicated on advertisements to consumers is non-

actionable because: “(i) Plaintiffs have failed to identify with any specificity which

statements are at issue; (ii) the few supposed misrepresentations they do identify

are puffery; and (iii) Plaintiffs have failed to allege that the alleged affirmative

misrepresentations and or omissions were material.” Finally, Ford claims that

Plaintiffs have not alleged multiple instances of mail and wire fraud that are plead

with factual specificity as mandated by Rule 9(b).

        Plaintiffs respond by arguing that Ford’s assertions regarding their failure to

plead predicate acts of mail or wire fraud are unfounded. First, Plaintiffs state that

their RICO claim is not predicated on a preempted fraud-on-the-regulators theory

because plaintiffs allege they were defrauded. Plaintiffs argue that even though

they allege that Ford intended to deceive regulators and made fraudulent mail and

wire communications to regulators, neither of those allegations are essential to

their RICO claim.      Plaintiffs said that those allegations are merely collateral

matters. Second, Plaintiffs argue that they do offer their allegations about Ford’s

concealment with specificity in their Complaint. Plaintiffs specifically point to

paragraphs 92 through 110 of their Complaint to find specific allegations. For

those reasons, Plaintiffs contend that their allegations are sufficient under Rule

9(b).




                                           40

      To state a claim based on mail or wire fraud, the Plaintiffs must allege the

following three elements: “(1) devising or intending to devise a scheme to defraud

(or to perform specified fraudulent acts); (2) involving a use of the mails; and (3)

for the purpose of executing the scheme or attempting to do so.” United States v.

Kennedy, 714 F.3d 951, 958 (6th Cir. 2013) (quoting United States v. Frost, 125

F.3d 346, 354 (6th Cir.1997)). Plaintiffs must allege that Defendants possessed the

“specific intent to deceive or defraud.” Frost, 125 F.3d at 354. The “scheme to

defraud must involve ‘misrepresentations or omissions reasonably calculated to

deceive persons of ordinary prudence and comprehension.’” Bender v. Southland

Corp., 749 F.2d 1205, 1216 (6th Cir. 1984) (quoting United States v. Van Dyke,

605 F.2d 220, 225 (6th Cir. 1979)). Plaintiffs need not show “actual reliance,” but

must demonstrate that the misrepresentations or omissions were “material.”

United States v. Daniel, 329 F.3d 480, 487 (6th Cir. 2003). Specific intent to

defraud or deceive exists if “the defendant by material misrepresentations intends

the victim to accept a substantial risk that otherwise would not have been taken.”

Id. at 488.

      Importantly, “[a] defendant may commit mail fraud even if he personally has

not used the mails.” Frost, 125 F.3d at 354 (citing United States v. Griffith, 17

F.3d 865, 874 (6th Cir.1994)). “A mail fraud conviction requires only a showing

that the defendant acted with knowledge that use of the mails would follow in the


                                        41

ordinary course of business, or that a reasonable person would have foreseen use of

the mails.” Id. In other words, there is no requirement that the defendant have

actually intended that the mails (or wire) be used. Id. And, further, “‘[t]he

mailings may be innocent or even legally necessary.’” Id. (quoting United States

v. Oldfield, 859 F.2d 392, 400 (6th Cir. 1988)). The use of the mails “‘need only

be closely related to the scheme and reasonably foreseeable as a result of the

defendant's actions.’” Id. (quoting Oldfield, 859 F.2d at 400).

      “When pleading predicate acts of mail or wire fraud, in order to satisfy the

heightened pleading requirements of Rule 9(b), a plaintiff must ‘(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3)

state where and when the statements were made, and (4) explain why the

statements were fraudulent.’” Heinrich, 668 F.3d at 404 (quoting Frank v. Dana

Corp., 547 F.3d 564, 570 (6th Cir. 2008)).

      This Court finds that based on a review of Plaintiffs’ Complaint, they have

sufficiently stated allegations of mail or wire fraud in relation to their RICO claim.

First, Plaintiffs have alleged that Ford intended to defraud Plaintiffs based on its

undoubted knowledge of its vehicles’ defeat devices. Second, Plaintiffs allege that

Ford defrauded Plaintiffs by omitting facts through U.S. mail and online. (Doc # 1,

Pg ID 164-167) Third, Plaintiffs allege that Ford has engaged in a scheme due to

engaging in a course of action to deprive Plaintiffs of their money. See United


                                         42

States v. Daniel, 329 F.3d 480, 485 (6th Cir. 2003) (explaining that a scheme to

defraud “includes any plan or course of action by which someone intends to

deprive another by…deception of money or property by means of false or

fraudulent pretenses, representations, or promises.”). According to the relevant

standards, Plaintiffs properly alleged the existence of mail or wire fraud.

         c. Bosch LLC’s Duty to Disclose

      Bosch LLC argues that in order for Plaintiffs to succeed on a theory of fraud

by omission, Plaintiffs must allege that Bosch LLC had an independent duty to

disclose information to them.      Bosch LLC cites to cases where courts have

determined that omissions intended to create fraudulent representations can only

constitute a violation of a mail fraud if the defendant had a duty to disclose

material information. According to Bosch LLC, Plaintiffs have not alleged any

facts that would support that Bosch LLC owed them a duty to disclose.

      Plaintiffs argue that they are not required to allege that Bosch LLC had an

independent duty to disclose information to them.         Plaintiffs assert that they

alleged in their Complaint that Defendants concealed the truth from, and

communicated half-truths to, Plaintiffs and class members. Plaintiffs further assert

that in those instances, courts have held that plaintiffs need not allege that RICO

defendants had an independent duty to disclose.




                                          43

      Some non-controlling cases do appear to support the proposition that in

order for plaintiffs to be able to rely on omissions to establish fraud, they need

prove that defendants must have a duty to disclose. See United States v. Skeddle,

940 F.Supp. 1146, 1149 (N.D. Ohio 1996) (“Because the “scheme to defraud of

property or money” counts are based on what was not said (i.e., omissions), the

defendants are culpable under this branch of the mail fraud statute only if the

government proves the defendants had a duty to disclose their interest in the

transactions.”); Gould, Inc. v. Mitsui Min. & Smelting Co., 750 F.Supp. 838, 843

(N.D. Ohio 1990) (“[T]here has been no attempt to delineate what facts were

omitted or what duty defendants had to disclose information to Gould, which is

necessary when one alleges a material omission.”). See also United States v.

Benny, 786 F.2d 1410, 1418 (9th Cir. 1986) (“[A] non-disclosure can only serve as

a basis for a fraudulent scheme when there exists an independent duty that has

been breached by the person so charged.”); United States v. Rabbitt, 583 F.2d

1014, 1026 (8th Cir. 1978).

      But, other courts have expressly rejected this rationale. United States v.

Colton, 231 F.3d 890, 901 (4th Cir. 2000) (“Concealment often is accompanied by

an affirmative misrepresentation or a violation of an independent statutory or

fiduciary disclosure duty, but neither is “essential” for actionable fraud.”); United

States v. Keplinger, 776 F.2d 678, 697 (7th Cir. 1985) (“It requires no extended


                                         44

discussion of authority to demonstrate that omissions or concealment of material

information can constitute...fraud cognizable under the mail fraud statute, without

proof of a duty to disclose the information pursuant to a specific statute or

regulation.”); United States v. Allen, 554 F.2d 398, 410 (10th Cir. 1977).

      The Sixth Circuit has, however, repeatedly confirmed that concealment of

material facts can constitute a fraudulent scheme sufficient to establish RICO

liability. See, e.g., Daniel, 329 F.3d at 487; Dana Corp. v. Blue Cross & Blue

Shield Mut. of N. Ohio, 900 F.2d 882, 885 (6th Cir. 1990); Am. Eagle Credit Corp.

v. Gaskins, 920 F.2d 352, 354 (6th Cir. 1990); Bender, 749 F.2d at 1216. See

also United States v. Chew, 497 Fed.Appx. 555, 563 (6th Cir. 2012) (“[I]n relation

both to mail fraud and wire fraud, there is no technical or precise definition of an

unlawful ‘scheme to defraud.’ The standard is a reflection of moral uprightness, of

fundamental honesty, fair play and right dealing in the general and business life of

members of society.”) (internal citations omitted); In re ClassicStar Mare Lease

Litig., 823 F.Supp.2d 599, 627 (E.D. Ky. 2011) (“A fraudulent scheme may be

demonstrated by proof that it was reasonably calculated to deceive persons of

ordinary prudence and comprehension, and communications of half-truths and

concealment of material facts are both actionable.”).         Since to the Court's

knowledge, the Sixth Circuit has never articulated a duty to disclose requirement,

the Court declines to abide by such a requirement. Therefore, Plaintiffs were not


                                         45

required to prove that Bosch LLC had a duty to disclose any information about the

defeat devices.

         d. Whether Ford Proximately Caused Plaintiffs’ Injuries

      Ford argues that even if Plaintiffs adequately pleaded a RICO injury and

required predicate acts, they have not alleged that the injury was “by reason of” a

RICO violation under Rule 9(b)’s heightened pleading requirements. Ford claims

that any type of causal link between Ford’s alleged “fraud-on-the-regulator”

conduct and Plaintiffs’ claimed injuries is indirect and attenuated. Ford argues that

the court in Duramax incorrectly ruled that the plaintiffs did not fail to plead

proximate causation because alleged intervening acts were carried out by co-

conspirators, and not third parties. Ford argues that this conclusion reached in

Duramax was wrong because the Court overlooked the EPA’s acceptance of

allegedly fraudulent COC’s, which Ford believes was an intervening factor by a

third party that broke the casual link between the violations and the injury.

      Plaintiffs respond by contending that the court was not incorrect in

Duramax. Plaintiffs assert that there is no case law that demonstrates that if a

manufacturer defrauds the EPA and the public, it may escape liability as a matter

of law by claiming that the EPA’s approval of the fraudulent COC breaks the chain

of proximate causation. Plaintiffs argue that if the EPA knew that the Defendants’

submissions were false, that might constitute an intervening cause. However,


                                          46

Plaintiffs are arguing that the EPA did not know about Defendants’ fraud;

therefore, their approval of the fraudulent COCs did not constitute an intervening

cause.


         The Supreme Court has “held that a plaintiff's right to sue...required a

showing that the defendant's violation not only was a ‘but for’ cause of his injury,

but was the proximate cause as well.” Holmes v. Sec. Inv'r Prot. Corp., 503 U.S.

258, 268 (1992). The plaintiff must show “some direct relation between the injury

asserted and the injurious conduct alleged.” Id. Importantly, the causation inquiry

must focus on the alleged link between the “predicate acts” and the asserted injury.

Heinrich v. Waiting Angels Adoption Servs., Inc., 668 F.3d 393, 405 (6th Cir.

2012). A purported link that is “too remote,” “purely contingent,” or “indirect” is

insufficient to confer standing.   Holmes, 503 U.S. at 271.      According to the

Supreme Court, “‘[t]he general tendency of the law, in regard to damages at least,

is not to go beyond the first step.’” Id. (quoting Associated Gen. Contractors of

California, Inc. v. California State Council of Carpenters, 459 U.S. 519, 534

(1983)).     An attenuated causation theory creates difficulties in apportioning

damages between plaintiffs and attributing damages to defendants. See id. at 273.

A challenge to a RICO suit based on asserted lack of proximate causation,

however, is often best resolved at summary judgment, not at the pleading stage.

See Trollinger v. Tyson Foods, Inc., 370 F.3d 602, 615 (6th Cir. 2004).

                                         47

      The connection between the predicate acts (Ford’s alleged deceit) and the

asserted injury (Plaintiffs’ economic loses) are sufficient to demonstrate that Ford

is the proximate cause of Plaintiffs’ injuries. Plaintiffs allege that but for Ford’s

alleged fraudulent omissions, they would not have purchased Ford’s vehicles. This

connection is not too distant or indirect. There is also no support for Ford’s

argument that the EPA’s approval of the fraudulent conduct broke the chain of

causation. As Plaintiffs argue, the EPA did not know about any alleged omissions.


          e. Whether Bosch LLC Proximately Caused Plaintiffs’ Injuries

      Bosch LLC claims that Plaintiffs fail to allege that they were injured “by

reason of” a predicate offense committed by Bosch LLC. Bosch LLC argues that

Plaintiffs do not sufficiently allege that its actions were a substantial cause of their

injuries. Bosch asserts that even though Plaintiffs allege that Bosch LLC produced

the Electronic Diesel Control Unit 17 and sold it to Ford, there were additional

factors that substantially caused Plaintiffs’ alleged injuries, including, but not

limited to: (1) the alleged premium that Ford charged for the vehicles; (2) Ford’s

advertising campaign related to the vehicles; (3) fluctuations in consumer demand

for vehicles like Plaintiffs’ and other market forces; and (4) potential future

modifications to the vehicles. Bosch LLC also argues that Plaintiffs do not allege a

direct link between their claimed injuries and Bosch LLC’s purported conduct.



                                          48

         Plaintiffs argue that they adequately allege that Bosch LLC’s conduct was a

substantial factor in causing their purported injuries. Plaintiffs argue that they

would not have overpaid for Ford’s vehicles if they did not contain the defeat

devices that Bosch LLC designed and helped implement as part of Defendants’

unlawful scheme. Plaintiffs argue that the “direct link” between their injuries and

Bosch LLC’s conduct is that Bosch entities participated not just in the

development of the defeat devices, but also in the scheme to prevent U.S.

regulators from uncovering the device’s true functionality. Plaintiffs further argue

that without Bosch LLC’s knowing participation, the scheme would not have

existed at all.

         Based on the above standards that courts have implemented to analyze

proximate causation under RICO, Plaintiffs have sufficiently demonstrated that

there was a direct link between the injuries that they allege they suffered and

Bosch LLC’s conduct. But for Bosch LLC working with Ford to make the defeat

devices, Plaintiffs would not have overpaid for the vehicles. Further, as courts

have noted, Bosch LLC’s assertion about proximate causation is best resolved at

the summary judgment stage.

    V.   Whether Plaintiffs are Permitted to Assert Claims on Behalf of Absent
         Class Members Under the Laws of Other States

         Ford argues that Plaintiffs are not permitted to bring claims under the laws

of forty-seven states because there are only six named Plaintiffs who reside in five

                                          49

states, and who allegedly bought trucks in five states. Those states being: (1)

Arizona; (2) California; (3) Illinois; (4) Pennsylvania; and (5) Texas. Ford asserts

that this Court should determine that the named Plaintiffs lack standing to assert

claims in all of the states where they do not reside or claim to have suffered an

injury.   Ford acknowledges that federal courts have deferred this question of

standing until the class certification stage, but argues that some courts are

beginning to address this question sooner in the litigation process in order to

refrain from subjecting defendants to the expense and burden of nationwide

discovery without first securing plaintiffs who clearly have standing.


      In response, Plaintiffs argue that courts have been very clear about not

resolving questions regarding the standing of plaintiffs until the class certifications

stage. Plaintiffs point to several cases to demonstrate this “growing consensus”

among federal courts. Further, Plaintiff argues that the main case that Ford relies

on in making its argument is an outlier and runs afoul of many other cases.


      “Threshold individual standing is a prerequisite for all actions, including

class actions.” Fallick v. Nationwide Mut. Ins. Co., 162 F.3d 410, 423 (6th Cir.

1998). “A potential class representative must demonstrate individual standing vis-

as-vis the defendant; he cannot acquire such standing merely by virtue of bringing

a class action.” Id. The growing consensus, however, is that “class certification


                                          50

issues are...‘logically antecedent’ to Article III concerns,” at least when the named

plaintiffs possess Article III standing. See Ortiz v. Fibreboard Corp., 527 U.S.

815, 831 (1999); Kaatz v. Hyland's Inc., No. 16 CV 237 (VB), 2016 WL 3676697,

at *4 (S.D.N.Y. July 6, 2016); Storey v. Attends Healthcare Prod., Inc., No. 15-

CV-13577, 2016 WL 3125210, at *3 (E.D. Mich. June 3, 2016); In re Auto. Parts

Antitrust Litig., 29 F.Supp.3d 982, 1000 (E.D. Mich. 2014). In other words,

“where ‘class certification is the source of the potential standing problems,’ class

certification should precede the standing inquiry.” In re Digital Music Antitrust

Litig., 812 F.Supp.2d 390, 406 (S.D.N.Y. 2011) (quoting In re Grand Theft Auto

Video Game Litig., No. 06 MD 1739, 2006 WL 3039993, at *2 (S.D.N.Y. Oct. 25,

2006)).


      All of the named Plaintiffs in our case have Article III standing. If the class

is certified, those Plaintiffs will be able to advance state law claims on behalf of

unnamed Plaintiffs. The question of whether the state law claims may be advanced

on behalf of unnamed Plaintiffs is indistinguishable from the Federal Rule of Civil

Procedure 23 analysis. See Kaatz v. Hyland's Inc., No. 16 CV 237, 2016 WL

3676697, at *4 (S.D.N.Y. July 6, 2016) (“That standing inquiry is more

appropriately addressed at the class certification stage when courts consider the

commonality and typicality prerequisites of class actions.”). The claims premised



                                         51

on the law of states where no named Plaintiff lives will therefore not be dismissed

for lack of standing. See Duramax, 298 F. Supp. 3d at 1089.


VI.   Article III Standing

      Bosch LLC makes a separate argument in its Motion with regard to

Plaintiffs’ Article III standing. Bosch LLC argues that Plaintiffs lack Article III

standing for three reasons. First, Bosch LLC argues that Plaintiffs seek redress

based on hypothetical future events, namely injuries that may occur “when and if”

Ford recalls its vehicles and degrades the Ford clean diesel engine performance

and fuel efficiency in order to make its vehicles complaint with EPA standards.

According to Bosch LLC, Plaintiffs’ harms are not “actual” or “imminent” in

accordance with Article III. Second, Bosch LLC relies on Bledsoe v. FCA US

LLC, 307 F. Supp. 3d 646 (E.D. Mich. 2018), a recent decision in which the Court

held that in the context of Fiat-Chrysler vehicles, the plaintiffs’ claims to Article

III standing were disregarded for being conclusory, or upon implausible inferences

because the plaintiffs injuries were based on their expert’s testing of a single

vehicle that purportedly showed higher NOx emissions than the federal standards

allow. Bosch LLC claims that Plaintiffs’ claims are similar since they also failed

to put forth any description of the purported defeat device or when and under what

circumstances it is triggered in the truck they tested. Third, Bosch LLC argues that

Plaintiffs’ overpayment theory cannot be traced to Bosch LLC because there is no

                                         52

evidence that Bosch LLC advertised directly to consumers or had any control over

the price of Ford’s vehicles.


      Plaintiffs argue in response that they sufficiently alleged that they suffered

economic injuries at the time they purchased their vehicles as a result of

overpaying for them due to Defendants’ wrongful conduct. Plaintiffs further argue

that in nearly identical circumstances, courts have rejected Bosch LLC’s argument

that such allegations are conjectural. Further, Plaintiffs claim that Bosch LLC

misreads the court’s standing rule in Bledsoe. Plaintiffs claim that in Bledsoe, the

court held that plaintiffs lacked standing for failure to allege the injury-in-fact

prong of the standing analysis because they solely relied on test results for a single

vehicle and extrapolations from those results. Plaintiffs argue that here, they assert

reasonable, plausible grounds for why their testing indicates that defeat devices

were used in Ford’s vehicles, and falls within the category of diesel emissions

fraud cases that the court in Bledsoe distinguished. Plaintiffs also argue that courts

have repeatedly rejected Bosch LLC’s argument that the lack of a direct

connection between itself and plaintiffs who are purchasers of the vehicles in

question precludes Article III standing.


      Federal courts have a duty to confirm subject matter jurisdiction in every

case pending before them. Valinski v. Detroit Edison, 197 Fed.Appx. 403, 405


                                           53

(6th Cir. 2006). Article III, § 2 of the U.S. Constitution limits federal court

jurisdiction to “Cases” and “Controversies.” The doctrine derived from Art. III, §

2 imposes the requirement of standing: federal jurisdiction exists only if the

dispute is one “which [is] appropriately resolved through the judicial

process.” Whitmore v. Arkansas, 495 U.S. 149, 155 (1990). For standing to exist,

three elements must be satisfied: injury in fact, causation, and redressability. Lujan

v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). Injury in fact exists when the

plaintiff has suffered “an invasion of a legally protected interest” that is both

“concrete and particularized” and “actual or imminent,” not “conjectural or

hypothetical.” Id. at 560 (citations omitted). Causation exists if the injury is one

“that fairly can be traced to the challenged action of the defendant.” Simon v. E.

Kentucky Welfare Rights Org., 426 U.S. 26, 41 (1976).             The redressability

requirement is satisfied if the plaintiff's injury is “likely to be redressed by a

favorable decision.” Id. at 38. Standing can exist even if the alleged injury “may

be difficult to prove or measure.” Spokeo, Inc. v. Robins, ––– U.S. ––––, 136 S.Ct.

1540, 1549, 194 L.Ed.2d 635 (2016).


      Plaintiffs' overpayment theory is sufficient to provide standing to sue Bosch

LLC because of its role in the use and concealment of a cheat device that allegedly

constrained the emissions control system of the vehicles purchased by Plaintiffs.

Accepting Plaintiffs' allegations as true, they paid a premium for a “clean diesel”

                                         54

vehicle, which actually polluted at levels dramatically higher than a reasonable

consumer would expect. In other words, they paid for a product that did not

operate in the way they believed it did. Claims of overpayment, wherein a plaintiff

paid a premium but did not receive the anticipated consideration, are cognizable

injuries in fact. See Wuliger v. Manufacturers Life Ins. Co., 567 F.3d 787, 794 (6th

Cir. 2009). The alleged injuries are traceable to Bosch LLC’s actions, and there is,

accordingly, a traceable connection between the plaintiffs’ injuries and the

complained-of conduct of the defendant. Id. at 796 (quoting Steel Co. v. Citizens

for a Better Env't, 523 U.S. 83, 103 (1998)). And, financial damages are fully

redressable by a favorable decision.      Duramax, 298 F. Supp. 3d at 1053.

Therefore, although Bosch LLC’s role in the alleged fraudulent concealment is

more indirect than Ford’s role, “the causation requirement in standing is not

focused on whether the defendant ‘caused’ the plaintiff's injury in the liability

sense; the plaintiff need only allege ‘injury that fairly can be traced to the

challenged action of the defendant, and not injury that results from the independent

action of some third party not before the court.’” Wuliger, 567 F.3d at 796

(quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26, 41–42 (1976)). While

Bosch LLC may ultimately prevail in its argument that it should not be held liable

for Plaintiffs' overpayment, Plaintiffs' allegation that Bosch LLC was intimately




                                        55

 involved in the creation of the component that caused the overpayment establishes

 Article III standing.


VII.    CONCLUSION
        For the reasons set forth above,

        IT IS HEREBY ORDERED that Defendants’ Motions to Consolidate Cases

 (Doc # 39; Doc # 46) are GRANTED.


        IT IS FURTHER ORDERED that the following cases are consolidated:

 Gamboa et al. v. Ford Motor Company et al., Case No. 2:18-cv-10106; Ruston et

 al. v. Ford Motor Company et al., Case No. 2:18-cv-11108; Goodroad, Jr. et al. v.

 Ford Motor Company et al., Case No. 2:18-cv-11900; and Badagliacco v. Ford

 Motor Company et al., Case No. 2:18-cv-12379.


        IT IS FURTHER ORDERED that Plaintiffs’ Motion for the Appointment of

 Interim Class Counsel (Doc # 27) is GRANTED.


     IT IS FURTHER ORDERED that Defendants Ford Motor Company and Robert

 Bosch LLC’s Motions to Dismiss (Doc # 28; Doc # 29) are DENIED; although

 these Motions are denied, as noted above, Plaintiffs are not permitted to proceed

 with    their   claims   that   pertain    to   Defendants’   alleged   affirmative

 misrepresentations.




                                           56
 
    IT IS FURTHER ORDERED that Plaintiffs will have 30 days from the date of

the entry of this Order to file a single consolidated amended complaint.


    IT IS FURTHER ORDERED that Defendants will have 30 days from when

Plaintiffs’ consolidated amended complaint is filed to file an answer to the

consolidated amended complaint.


    IT IS FURTHER ORDERED that the parties shall meet and confer and submit

a Rule 26(f) report with proposed scheduling dates 21 days from when Defendants’

answer is filed; after the Rule 26(f) report has been filed, the Court will issue a

scheduling conference order.


      IT IS SO ORDERED.


                                               s/Denise Page Hood
                                               Chief Judge, U. S. District Court
DATED: March 31, 2019




                                         57

